s^«4a-o?v
                               Michael    Bohannan    #1841746

                               9601 Spur 591

                               Amarillo,    Texas    79107-9606

                              January 23,     2015


Clerk    of    the    Court
                                                                  COURT OFCRIMAL APPEALS
Texas Court of Criminal Appeals                                         JAN 26 2015
P.O.    Box 12308,           Capitol Station
Austin,       Texas         78711-2308
                                                                      Abel Acosta, CteirH
Re:    Filing Questions


Dear    Clerk:


        Back in November 25,              2014,   I sent you correspondence seeking
the Court's (or your's)              instruction as to how I should comply
with the Court's rules.                  I am enclosing another copy of that
correspondence.               I have not heard anything back from you or the
Court    as    to    it..

        I am enclosing an additional copy of                this letter for file
stamping to verify receipt.                  Please return it to me       in the
postpaid envelope provided.

        Thank you for your time and help.


                                                     Sincerely,




                                                     Michael W. Bohannan
                                                     806-381-7080

cc:    file
                                                             *




                           Michael   Bohannan    #1841746

                           9601 Spur 591

                           Amarilio,   Texas    79107-9606

                           January 23,   2015


Clerk   of   the   Court

Texas Court of Criminal Appeals
                                Michael    Bohannan       #1841746

                                9601 Spur 591

                                Amarilio,    Texas       79107-9606

                                November    25,   2014



Clerk      of    the    Court

Texas Court of Criminal Appeals
P.O.      Box 12308,       Capitol Station
Austin,         Texas     78711-2308


Re:    Filing Questions

Dear      Clerk:

          Please find this letter seeking the Court's (or your)
instruction as to how I should comply with the Court's Rules when
that time comes.                I am currently preparing a rehearing motion in
a criminal appeal.                Odds are pretty great I will be presenting
a   PDR    soon.


          I understand TRAP 68.11 to say that I must provide the Court,
the person who represented the State in the appellate court,                      and
the state's prosecutor (I am guessing that is the Attorney General)
a copy of the PDR with the appellate court's opinion(s).

          My second.area of confusion is I am imprisoned in the TDCJ.
and they will not make copies of legal papers available (free or
paid).          They tell us we can contact the State Law Library in ••--—---_
Austin,         but they only have the records for the 2nd Dist.            Court of
Appeals,         not the one I am in.             If I can find someone to make
copies for me,            I have to mail my only copy of the opinions
(hoping they do not get lost), wait for them to copy and return
them (hoping they do not get lost), and then wart for. the prison
officials to deliver them to me (hoping they do not get "lost").
And all this time- i"~do not have the documents to use in preparing
nr-y pd.r ..    x am"sure you get many many-PDR's from TDCJ- prisoners
who are filing pro se.                How are they complying with TRAP 68.4(i)?

          My third problem is that oral arguments were held in the
appellate court.    How does one go about obtaining a transcript
of    those oral arguments to use in the preparation of my PDR?
How will my indigence affect this?

       Thank you for providing me any help with my concerns about
the copies of the appellate opinion(s),        about who,     specifically,
service is to be made upon,   and the oral argument transcript.
Sorry to be such a bother.


                                          • Respectfully,




                                           Michael   W.   Bohannan   #1841746
                                           806-381-7080

cc:   file




                                  -   2   -